THEA'PPIL‘ORNEY                GENXZRAL
                     OF     TEXAS
                   AUSTIN    11. -AS

                          March 12,     1963

Honorable J. W. Edgar                  Opinion   No. C-35
Commissioner of Education
Austin, Texas                          Re:   Can either a single or a
                                             consolidated common school
                                             district be converted into
                                             a rural high school district
                                             under Articles 2922a-2922c,
                                             Vernon's Civil Statutes, or
Dear Dr. Edgar:                              any other school law?
       You have written asking if a County School Board, under'
the authority of Articles 2922a-2922c, Vernon's Civil Statutes,
or any other school law, may convert either a single or a con-
solidated common school district Into a rural high school dis-
trict.                                                 c
                                                       \
       The relevant portions of Article 2922a provide:
           "In each organized county in this estate,
      and In any county which shall hereafter be or-
      ganized, the county school trustees shall have
      the authority to form one'or more rural~high
      school districts, b
                        --yz2?&st~~~"~~~;u;~~~
      school districts hav ng
      (400) scholastic population and independent school
      districts having lessthan two hundred fifty (250)
      scholastic population, for the purpose of establlsh-
      ing and operating rural high schools; provided,
      also, that the county school trustees may annex
      one or more common school districts or one or more
      independent school districts having less than two
      hundred fifty (250) scholastic population to a com-
      mon school district having four hundred (400) or
      more scholastic population, or to an Independent
      district having two hundred fifty (250) or more
      scholastic population, . . .' (Emphasis ours).
       Article 2922c reads as follows:
            "No rural high school district, as pro-
       vided for herein, shall contain a greater
       area than one hundred square miles, or more
       than ten elementary school districts, except

                                -148-
Hon. J. W. Edgar, page 2    (C-35)


       that the county school board of school
       trustees may formrural high scnool als-
       tricts, as provided in Article 2922a, con-'
       taining more than one hundred square miles,
       upon a vote of a majority of the qualified
       electors in the said proposed rural high
       school dlstrict~voting at an election called
       for such purpose; and provided further/that
       the said board of county school trustees may
       form a rural high school district containing
       more than ten elementary districts upon a'vote
       of a majority of the~qualified voters in each
       of the elementarydistricts within such pro-
       posed rural high school district."
       The leading case construing these statutes is State v.
School Trustees of Shelby County, 150 Tex. 238, 239 S.W 26
 (7 (lY!dJ. It construes Article 2922a to provide two methods
of strengthening and Improving rural schools:

       (1) creation,,ofrural high school districts
           through grouping" and

       (2)    strengthening existing common and inde-
              pendent districts through annexation.
       In    construing Article 2922c, the Court held:
            "This article does not purport to confer
       on boards of county school trustees the power
       to create rural high school districts. It is
       but a limitation on the power conferred under
       the first part of Article 2922a, with exceptions
       to the limitation.  Bell v. Dltmore, Tex.Clv.
       APP., 38 S.W.2d 397."
       Thus, we can find no language within either Article 2922a
or Article 2922c, which would authorize the County School Board
to convert a common school district, either single or consoll-
dated, into a rural high school district,
       An examination of the other school laws reveals that
under Article 27423, Vernon's Civil Statutes, a common school
district may be converted into an independent school district.
Similarly, Article 2922L (5),Vernon's Civil Statutes, author-
izes the conversion of a rural high school district into an
independent school district. However, we can find no statute au-
thorizing the conversion of an existing common school district,
whether single or consolidated, into a rural high school district.

                                 -1491
Hon. J. W. Edgar, Page 3 (C-35)



                            SUMMARY


              An existing common school district,
              either single or consolidated, can-
              not be converted into a rural high
              school district.
                              Yours very        truly,
                              WAGGONER CARR
                              Attorney General


                                            -,           .
                              By    '@-
                                    Bill Morse, Jr.
                                    Assistant
BMjr:mkh:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Murray Jordan
Scott Garrisbn
Samuel Strong Pharr
Malcolm L. Quick
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                                   -150-